EXHIBIT 10.31

 

LOGO [g837896exuu_logo.jpg]

Execution Version

Investment Agreement

Pieris AG, Freising, Germany

dated October 10, 2014

by and among

 

1. Pieris AG, whose principal place of business is at Lise-Meitner-Str. 30,
85354 Freising, Germany (the “Company”), represented by its management board,
consisting of Stephen Yoder, and its supervisory board, being represented by its
chairman, Dr. Hans A. Küpper;

 

2. Stephen Yoder, being the sole member of the management board of the Company;

 

3. The persons listed in Exhibit A who are the existing shareholders in the
Company (jointly “Existing Shareholders”);

and

 

4. The persons listed in Exhibit B who are the (i) future shareholders in the
Company and (ii) Existing Shareholders investing in this financing round along
with the future shareholders with regard to their new preferred shares series C
(jointly “Investors” or “Holders of Preferred Shares Series C”).

The Existing Shareholders and the Investors shall jointly be referred to as the
“Shareholders”. The Shareholders, the Company and Stephen Yoder shall jointly be
referred to as the “Parties”.

Preamble

 

A. The Shareholders are the current and future shareholders of the Company,
which is registered in the commercial register of the local court of Munich
(hereinafter referred to as the “Commercial Register”) under no. HRB 133223. The
object of the Company is the biotechnological research and development and the
distribution of applications of the research results.

 

B.

With regard to the Company a series of rounds of financing providing for equity
capital were closed and corresponding agreements were entered into, in
particular the Investment Agreement and the Shareholders Agreement both dated
October 23, 2002, the Investment Agreement dated October 14, 2004 (file no.
V 2519/2004 of the notary Dr. Oliver Vossius, Munich), the Investment Agreement
and the Shareholders Agreement both dated November 13,



--------------------------------------------------------------------------------

  2006, the Investment Agreement and Consolidated Shareholders’ Agreement both
dated March 26, 2008 as well as the Consolidated Shareholders’ Agreement 2012
dated November 12, 2012 (jointly the “Existing Agreements”). All Existing
Agreements will be consolidated and replaced by a new consolidated shareholders’
agreement 2014 attached hereto as Exhibit C (the “CSA 2014”).

 

C. The Company’s share capital currently amounts to EUR 979,701.00 and is
divided into 59,993 common shares, 324,313 preferred shares series A, 132,432
preferred shares series A-1 and 462,963 preferred shares series B. All shares
are non-par value shares with a portion of the Company’s share capital
(anteiliger Betrag des Grundkapitals) of EUR 1.00 each, and are in registered
form.

 

D. The current shareholding is as follows:

 

Name of Existing Shareholder

   Number of
Common
Shares      Number
of Preferred
Shares
Series A      Number
of Preferred
Shares
Series A-1      Number
of Preferred
Shares
Series B  

Prof. Skerra Beteiligungsgesellschaft mbH

     43.663            

Dr. Steffen Schlehuber

     1.162            

Claus Schalper

     870            

Dr. Karsten Schürrle

     584            

MAPO Beteiligungsgesellschaft mbH

     5.664            

BioM Aktiengesellschaft Munich BioTech Development

     2.950               1.852   

BioM Venture Capital GmbH & Co. Fonds KG

     1.870         40.537         8.277         5.926   

TransConnect Unternehmensberatungs- und Beteiligungs AG

     3.230         6.755         2.570         6.189   

The Global Life Science Ventures Fonds II GmbH & Co. KG

        45.606         17.358         31.035   

The Global Life Science Ventures Fund II LP

        35.474         13.501         24.139   

Gilde Europe Food & Agribusiness Fund B.V.

        81.080         30.858         55.174   

BayTech Venture Capital GmbH & Co. KG

        60.812         9.312         9.312   

Coöperatieve AAC LS U.A.

        54.049         14.070         33.575   

KfW

           22.973         11.324   

Technologie Beteiligungsfonds Bayern II GmbH & Co. KG

           13.513         6.659   

OrbiMed Private Investments III, LP

              183.438   

OrbiMed Associates III, LP

              1.747   

Novo Nordisk A/S

              92.593      

 

 

    

 

 

    

 

 

    

 

 

 

Total

     59.993         324.313         132.432         462.963      

 

 

    

 

 

    

 

 

    

 

 

       979.701      

 

 

 

TransConnect Unternehmensberatungs- und Beteiligungs AG became a shareholder in
the Company by way of merger (Verschmelzung) with the former shareholder
TransConnect Corporate Finance Beratungs GmbH taking

 

- 2 / 35 -



--------------------------------------------------------------------------------

over all of its rights and duties as a shareholder in the Company in accordance
with a merger agreement dated July 25, 2014, registered with the competent
commercial register of TransConnect Unternehmensberatungs- und Beteiligungs AG
on September 11, 2014.

 

E. On November 12, 2012, as amended in March 2014, and on April 14, 2014, the
Company and the Existing Shareholders entered into agreements regarding
convertible bridge loans (Wandeldarlehen) (jointly the “Loan Agreements”)
totaling to a loan amount of EUR 4,000,000.00 (the “Convertible Loans”). The
lending Existing Shareholders (jointly the “Lending Shareholders”) have provided
to the Company loan facilities under the Convertible Loans, which are currently
outstanding as follows:

 

Lending Shareholder

   Advanced Loan
Amount 2012
in EUR      Advanced Loan
Amount 2014
in EUR  

OrbiMed Private Investments III, LP

     492.113         797.987   

OrbiMed Associates III, LP

     4.687         5.001   

Novo Nordisk A/S

     199.606         199.606   

TransConnect Unternehmensberatungs- und Beteiligungs AG

     50.285         53.659   

BioM Aktiengesellschaft Munich BioTech Development

     164.751         13.747   

The Global Life Science Ventures Fonds II GmbH & Co. KG

     252.173         168.746   

The Global Life Science Ventures Fund II LP

     196.145         131.254   

Gilde Europe Food & Agribusiness Fund B.V.

     421.015         300.000   

BayTech Venture Capital GmbH & Co. KG

     0         200.000   

Coöperatieve AAC LS U.A.

     219.225         130.000      

 

 

    

 

 

 

Total

     2.000.000         2.000.000      

 

 

    

 

 

       4.000.000      

 

 

 

In the course of this financing round (the “2014 Financing Round”) the Lending
Shareholders will convert the Convertible Loans into new preferred shares series
C of the Company by way of contribution of the respective claim for repayment of
the outstanding loan facilities (the “Repayment Claims”) into the capital
reserves of the Company.

 

- 3 / 35 -



--------------------------------------------------------------------------------

F. The Company seeks further growth financing amounting to a total of up to
EUR 4,970,149.15 in new money (equaling USD 6,660,000; not taking into account
the Convertible Loans) in the 2014 Financing Round, which is divided into two
tranches, by the issuance of new preferred shares series C. The Investors are
prepared to commit the first tranche in the amount of EUR 3,552,646.44 (equaling
USD 4,760,546.23) as additional equity capital under the terms of this
investment agreement (“Investment Agreement”) as follows:

 

Investor

   Total Investment in EUR  

OrbiMed Private Investments III, LP

     1.819.978,03   

OrbiMed Associates III, LP

     17.333,90   

Cadila Healthcare Ltd. (“Zydus”)

     1.492.537,31   

TransConnect Unternehmensberatungs- und Beteiligungs AG

     47.797,20   

BayTech Venture Capital GmbH & Co. KG

     175.000,00      

 

 

 

Total

     3.552.646,44      

 

 

 

As part of the first tranche of the 2014 Financing Round, OrbiMed Private
Investments III, LP will pay the aggregate amount of the total issue price of
the new shares to be issued to the Lending Shareholders Novo Nordisk A/S, BioM
Aktiengesellschaft Munich BioTech Development, The Global Life Science Ventures
Fonds II GmbH & Co. KG, The Global Life Science Ventures Fund II LP, Gilde
Europe Food & Agribusiness Fund B.V. and Coöperatieve AAC LS U.A. (jointly the
“Lenders”) for the contribution of the respective Repayment Claims on behalf of
and to the benefit of the Lenders in exchange for these Lenders contributing a
corresponding portion of the Repayment Claims into the capital reserves of the
Company on behalf of and to the benefit of OrbiMed Private Investments III, LP.

 

G. A new authorized capital 2014 (Genehmigtes Kapital 2014) will be created for
the second tranche of the 2014 Financing Round amounting to up to
EUR 1,417,502.71 (equaling USD 1,899,454) as additional equity capital and the
management board with the approval of the supervisory board of the Company shall
be authorized to invite Shareholders and/or new investors to subscribe for new
preferred shares series C to be issued in this second tranche.

 

H.

The Parties intend to regulate their relationship as current and future
shareholders of the Company by entering into a separate shareholders’ agreement,
the CSA 2014. The CSA 2014 shall form an integral part of this Investment
Agreement. Capitalized terms used but not defined herein shall

 

- 4 / 35 -



--------------------------------------------------------------------------------

  have the same meaning as given to them in the CSA 2014. Upon this Investment
Agreement and the CSA 2014 coming into force, all prior agreements between the
undersigning parties regulating their relationship as shareholders of the
Company, including but not limited to the Existing Agreements and the Loan
Agreements, shall be terminated and finally superseded, except for the
cooperation agreements of the Company currently in effect with (i) KfW or
Technologie Beteiligungsfonds Bayern II GmbH & Co. KG respectively and (ii) The
Global Life Science Ventures Fonds II GmbH & Co. KG and The Global Life Science
Ventures Fund II Limited Partnership, respectively.

 

I. It is the common intention of the Shareholders that the shares of the Company
are listed on a stock exchange or the Company is sold to a third party in due
course.

NOW, THEREFORE, the Parties hereby enter into the following Investment
Agreement:

Sec. 1

First Tranche Capital Increase

 

1. The Existing Shareholders shall resolve unanimously and with the votes of all
Existing Shareholders in a shareholders’ meeting to be held in the form of a
plenary meeting (Vollversammlung) immediately after the signing of this
Investment Agreement and the CSA 2014 (the “Shareholders’ Meeting”) to increase
the share capital of the Company from EUR 979,701.00 by EUR 1,629,469.00 to
EUR 2,609,170.00 in return for cash contributions by the issuance of 1,629,469
new preferred shares series C (the “First Tranche”), each in registered form,
which shall be issued as non-par value shares with a portion of the Company’s
share capital (anteiliger Betrag des Grundkapitals) of EUR 1.00 each, and to
restate the articles of association (Satzung) of the Company, a draft of the
restated articles of association is attached hereto as Exhibit 1.1. The new
shares shall be issued for the amount of EUR 1.00 per new share (total issue
price). The new shares shall have the right to participate in profits as from
January 1, 2014. The new preferred shares series C shall have the rights,
preferences and privileges as set forth in the restated articles of association
attached hereto as Exhibit 1.1.

 

- 5 / 35 -



--------------------------------------------------------------------------------

2. To the exclusion of the Existing Shareholders’ subscription rights, the
Investors shall be invited and obliged to subscribe for the new preferred shares
series C under this Sec. 1 as follows:

 

Investor

   Preferred Shares Series C
(number)  

OrbiMed Private Investments III, LP

     621.577   

OrbiMed Associates III, LP

     5.375   

Zydus

     247.310   

Novo Nordisk A/S

     103.296   

TransConnect Unternehmensberatungs- und Beteiligungs AG

     34.860   

BioM Aktiengesellschaft Munich BioTech Development

     55.625   

The Global Life Science Ventures Fonds II GmbH & Co. KG

     114.060   

The Global Life Science Ventures Fund II LP

     88.717   

Gilde Europe Food & Agribusiness Fund B.V.

     194.028   

BayTech Venture Capital GmbH & Co. KG

     68.755   

Coöperatieve AAC LS U.A.

     95.866      

 

 

 

Total

     1.629.469      

 

 

 

 

3. Each of the Shareholders undertakes individually for himself vis-à-vis each
other Shareholder, to do or cause to be done everything necessary or appropriate
to implement the measures agreed in this Sec. 1. Thus, the Existing Shareholders
undertake in particular to co-operate in the increase of the share capital and
the restatement of the articles of association as described by exercising their
voting rights in the Shareholders’ Meeting and in the special resolutions of the
different classes of shares accordingly and to waive the subscription rights to
which they are entitled for the subscription to new preferred shares series C to
the extent described.

 

4. Each of the Holders of Preferred Shares Series C undertakes individually for
himself vis-à-vis each of the Shareholders, to subscribe and to take over the
new preferred shares series C to the extent as stated for him in the table in
Sec. 1 para. 2 above immediately after the end of the Shareholders’ Meeting and
to pay in full and in cash the respective aggregate amount of the total issue
price of EUR 1.00 per newly issued preferred share series C subscribed by them
under Sec. 1 para. 2 above, respectively, within ten bank working days in
Frankfurt/Main, Germany after such Holder of Preferred Shares Series C has
subscribed for the new preferred shares series C; provided, however, that
OrbiMed Private Investments III, LP undertakes vis-à-vis the Lenders to pay in
time the following amounts on account of the aggregate amount of the total issue
price of EUR 1.00 per newly issued preferred share series C to be issued to and
subscribed for and taken over by the Lenders under para. 2 above
(Tilgungsbestimmung gem. § 267 BGB):

 

Payment on behalf of and to the benefit of (Name of Lender)

   Aggregate Amount of the
Total Issue Price in EUR  

Novo Nordisk A/S

     103.296   

BioM Aktiengesellschaft Munich BioTech Development

     55.625   

The Global Life Science Ventures Fonds II GmbH & Co. KG

     114.060   

The Global Life Science Ventures Fund II LP

     88.717   

Gilde Europe Food & Agribusiness Fund B.V.

     194.028   

Coöperatieve AAC LS U.A.

     95.866      

 

 

 

Total

     651.592      

 

 

 

 

- 6 / 35 -



--------------------------------------------------------------------------------

5. Payments on the total issue price of EUR 1.00 per newly issued preferred
share series C shall be made exclusively to the following special account of the
Company for the increase of the share capital (the “Special Account”):

 

Account Holder:    Pieris AG Bank:    Deutsche Bank München IBAN:    DE82 7007
0010 0210 4248 01 BIC:    DEUTDEMMXXX Reference:    Share Capital / First
Tranche

The Special Account will be opened solely for this purpose and must not be used
for other transactions or payments prior to the aforementioned payments. The
Special Account must not have a debit balance immediately prior to the
aforementioned payments being effected, so that the Company’s management board
can freely dispose of the amounts paid (cf. §§ 188, 36, 36a, 37 German Stock
Corporation Act, AktG).

 

6. The subscriptions shall become non-binding if the consummation (Durchführung)
of the First Tranche has not been registered in the Commercial Register on or
before six months after the Shareholders’ Meeting, in which case the Investors
shall have the (additional) right to request the renewal of the First Tranche
and the subscription. After subscription and taking over of the new preferred
shares series C as described in this Sec. 1 and receipt of the total issue price
under this Sec. 1 from the Investors, the Company shall without undue delay
(unverzüglich) apply for registration of the First Tranche and its consummation
as well as the restated articles of association with the Commercial Register and
shall take all actions and make all declarations necessary or appropriate for
the First Tranche and the restated articles of association to become effective.

 

- 7 / 35 -



--------------------------------------------------------------------------------

7. After the First Tranche has become effective to the full extent, the share
capital of the Company will be held by the Shareholders as follows:

 

Name of Shareholder

   Number
of Common
Shares      Number
of Preferred
Shares
Series A      Number of
Preferred
Shares
Series A-1      Number of
Preferred
Shares
Series B      Number
of Preferred
Shares
Series C  

Prof. Skerra Beteiligungsgesellschaft mbH

     43.663               

Dr. Steffen Schlehuber

     1.162               

Claus Schalper

     870               

Dr. Karsten Schürrle

     584               

MAPO Beteiligungsgesellschaft mbH

     5.664               

BioM Aktiengesellschaft Munich BioTech Development

     2.950               1.852         55.625   

BioM Venture Capital GmbH & Co. Fonds KG

     1.870         40.537         8.277         5.926      

TransConnect Unternehmensberatungs- und Beteiligungs AG

     3.230         6.755         2.570         6.189         34.860   

The Global Life Science Ventures Fonds II GmbH & Co. KG

        45.606         17.358         31.035         114.060   

The Global Life Science Ventures Fund II LP

        35.474         13.501         24.139         88.717   

Gilde Europe Food & Agribusiness Fund B.V.

        81.080         30.858         55.174         194.028   

BayTech Venture Capital GmbH & Co. KG

        60.812         9.312         9.312         68.755   

Coöperatieve AAC LS U.A.

        54.049         14.070         33.575         95.866   

KfW

           22.973         11.324      

Technologie Beteiligungsfonds Bayern II GmbH & Co. KG

           13.513         6.659      

OrbiMed Private Investments III, LP

              183.438         621.577   

OrbiMed Associates III, LP

              1.747         5.375   

Novo Nordisk A/S

              92.593         103.296   

Zydus

                 247.310   

Totals

     59.993         324.313         132.432         462.963         1.629.469   
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       2.609.170      

 

 

 

 

8.

The Shareholders undertake, as amongst each other, as from the conclusion of
this Investment Agreement and until the increase of the share capital under this
Sec. 1 and the restated articles of association come into force and effect – to
the extent that statutory provisions permit – to treat each other as if the
restated articles of association had already come into force and effect on the
conclusion of this Investment Agreement and the Investors had already acquired
the new shares under Sec. 1 para. 2 above upon subscription, respectively. Thus,
each of the Shareholders undertakes individually for himself vis-à-vis each of
the Investors, as from the conclusion of this Investment

 

- 8 / 35 -



--------------------------------------------------------------------------------

  Agreement, to put the Investors internally in such position as they each would
be in, if they had acquired the financial rights (Vermögensrechte) and, to the
extent legally permissible, the administrative rights (Verwaltungsrechte) under
this Investment Agreement, the CSA 2014 and the restated articles of association
resulting from the new shares under Sec. 1 para. 2 above upon subscription,
respectively. Should the Commercial Register make valid objections to the
increase of the share capital or the restatement of the articles of association,
the Shareholders undertake, as amongst each other, to remove such objections
without undue delay by way of adopting the necessary resolutions in one or more
shareholders’ meetings of the Company to be held as soon as possible so that the
purpose and intention of the provisions objected to can be achieved to the
maximum permissible extent.

 

9. In the Shareholders’ Meeting under Sec. 1 para. 1 above, the Existing
Shareholders shall elect

 

  a. Mr. Chau Q. Khuong, as nominated by OrbiMed Private Investments III, LP
pursuant to Sec. 16 para. 2 lit. a. of the CSA 2014;

 

  b. Mrs. Christina Takke, as jointly nominated by the holders of Preferred
Shares Series B, Preferred Shares Series A-1 and Preferred Shares Series A
pursuant to Sec. 16 para. 2 lit. b. of the CSA 2014; and

 

  c. Michael Richman, as nominated by all Shareholders pursuant to Sec. 16 para.
2 lit. c. of the CSA 2014

as members of the supervisory board for a term ending as of the end of the
shareholders’ meeting resolving on the approval of the actions (Entlastung) of
the supervisory board for the business year 2015 with effect as of the end of
the Shareholders’ Meeting under Sec. 1 para. 1 above.

In the Shareholders’ Meeting under Sec. 1 para. 1 above, the Existing
Shareholders shall furthermore terminate the appointment of

 

  a. Dr. Hans A. Küpper;

 

  b. Mr. Michael B. Sheffery;

 

  c. Prof. Arne Skerra; and

 

  d. Edwin de Graaf

as members of the supervisory board with effect as of the end of the
Shareholders’ Meeting under Sec. 1 para. 1 above, unless the respective member
of the supervisory board has submitted his resignation from office with same
effect prior to such Shareholders’ Meeting.

 

- 9 / 35 -



--------------------------------------------------------------------------------

10. The Parties are in agreement that no rights to anti-dilution protection
under Sec. 1 of the Consolidated Shareholders’ Agreement 2012 dated November 12,
2012 shall exist with respect to the 2014 Financing Round. Each of the Preferred
Shareholders hereby waives any and all rights to anti-dilution protection it
might have under Sec. 1 of the Consolidated Shareholders’ Agreement 2012 dated
November 12, 2012 with respect to the 2014 Financing Round; each of such waivers
is hereby accepted by each of the other Parties.

Sec. 2

Second Tranche Capital Increase / Authorized Capital

 

1. In the Shareholders’ Meeting, the Existing Shareholders shall resolve
unanimously and with the votes of all Existing Shareholders to authorize the
management board of the Company to increase the share capital of the Company up
until June 30, 2015 with the consent of the supervisory board by up to
EUR 234,877.00 in return for cash contributions by the issuance of up to further
234,877 new preferred shares series C (“Second Tranche”), each in registered
form, which shall be issued as non-par value shares with a portion of the
Company’s share capital (anteiliger Betrag des Grundkapitals) of EUR 1.00 each
(“Authorized Capital”). The further preferred shares series C shall be issued
for the amount of EUR 1.00 per new share (total issue price). The further
preferred shares series C shall have the right to participate in profits as from
the beginning of the year of their issuance. The further preferred shares series
C under this Sec. 2 shall have the same preferential rights as the preferred
shares series C under Sec. 1 above. The statutory subscription rights of the
shareholders of the Company shall be excluded. The Authorized Capital shall only
be used for the purpose provided in this Sec. 2.

 

2. The management board with the consent of the supervisory board shall in
particular be entitled (i) to invite in its free discretion one or more persons,
including Shareholders and/or third parties, (“Subsequent Investors”) to
subscribe for and to take over all or part of the further preferred shares
series C by way of utilizing the Authorized Capital and (ii) to exclude the
statutory subscription rights of the shareholders of the Company to the extent
necessary for the grant of the subscription rights to such Subsequent Investors.

 

3.

Subsequent Investors, who are not already party to this Investment Agreement,
are required to accede (beitreten) to (i) this Investment Agreement and the CSA
2014, substantially in the form of the joinder commitment attached

 

- 10 / 35 -



--------------------------------------------------------------------------------

  hereto as Exhibit 2.3-1, and (ii) the Arbitration Agreement thereto,
substantially in the form of the joinder commitment attached hereto as Exhibit
2.3-2, (jointly “Joinder”) before being entitled to participate in the Second
Tranche. The Joinder shall (i) ensure that each of the Subsequent Investors has
the rights and duties of an Investor, a Holder of Preferred Shares Series C, a
Preferred Shareholder, a Shareholder and a Party under this Investment Agreement
and the CSA 2014 and (ii) specify the number of new preferred shares series C to
be subscribed for by the respective Subsequent Investor. Subsequent Investors
who are already party to this Investment Agreement shall specify the number of
new preferred shares series C they wish to subscribe for pursuant to this Sec. 2
by way of a subscription statement, substantially in the form as attached hereto
as Exhibit 2.3-3 (“Subscription Declaration”). The respective Joinder or
Subscription Declaration must be submitted to the Company no later than
March 31, 2015, whereby the relevant time shall be the receipt by the Company.

 

4. Each of the Parties hereby expressly consents to, and hereby offers, the
accession of the Subsequent Investors to this Investment Agreement, the CSA 2014
and the Arbitration Agreement and waives the requirement of being notified of
such accession (Verzicht auf den Zugang der Beitrittserklärung gemäß § 151 Satz
1 BGB).

 

5. Regarding such capital increase out of the Authorized Capital, each of the
Subsequent Investors undertakes individually for himself vis-à-vis each of the
Shareholders upon submission of his Joinder or Subscription Declaration,
respectively, to subscribe and to take over the new preferred shares series C to
the extent as stated in his Joinder or Subscription Declaration and to pay in
full and in cash the respective aggregate amount of the total issue price of
EUR 1.00 per newly issued preferred share series C subscribed by them out of the
Authorized Capital, respectively, within ten bank working days in
Frankfurt/Main, Germany after subscription, to a special account of the Company
for the increase of capital named by the Company. Payments shall be made
exclusively to this special account. The subscriptions shall only become
non-binding, if the consummation (Durchführung) of the share capital increase
has not been registered in the Commercial Register within six months after the
date of the resolution of the management board to utilize the Authorized
Capital, in which case the Subsequent Investors shall have the (additional)
right to request the renewal of the increase of share capital and the
subscription. The Company will pass the necessary resolutions based on the
conditions provided herein.

 

6.

Each of the Shareholders undertakes individually for himself vis-à-vis each
other Shareholder, to do or cause to be done everything necessary or appropriate
to implement the measures agreed in this Sec. 2. In particular, the

 

- 11 / 35 -



--------------------------------------------------------------------------------

  Shareholders hereby already and irrevocably (i) transfer all their rights for
the subscription of further preferred shares series C according to this Sec. 2
to which they are entitled to and (ii) waive any and all potential anti-dilution
and subscription rights they might have according to law, the articles of
association or the CSA 2014 with regard to the issuance of further preferred
shares series C according to this Sec. 2. Such waivers are hereby accepted by
the respective other Parties.

 

7. The management board shall be authorized to determine the further details of
the share capital increase pursuant to this Sec. 2 and its consummation with the
consent of the supervisory board. The supervisory board shall be authorized to
amend the version of the articles of association of the Company after the full
or partial consummation of the share capital increase under this Sec. 2 and/or
the expiry of the authorization accordingly.

Sec. 3

Non-Statutory Payments and Contributions to the Capital Reserves; Call Option

 

1. Subject to the deductions provided for in Sec. 6 para. 2 below, the Holders
of Preferred Shares Series C undertake individually for themselves vis-à-vis
each of the Shareholders, but not vis-à-vis the Company, to render, in addition
to the aggregate amount of the total issue price of EUR 1.00 for each new
preferred share series C subscribed by them in the First Tranche under Sec. 1
above, respectively, further payments and contributions into the capital
reserves of the Company pursuant to § 272 para. 2 no. 4 German Commercial Code
(“HGB”) as follows:

 

  a.

Subject to the deductions provided for in Sec. 6 para. 2 below, OrbiMed Private
Investments III, LP shall make cash payments in the amount of EUR 1,198,402;
provided, however, that OrbiMed Private Investments III, LP shall be entitled to
deduct the amounts paid by it on account of the aggregate amount of the total
issue price of EUR 1.00 per newly issued preferred share series C to be issued
to and subscribed for and taken over by the Lenders pursuant to Sec. 1 para. 4
above from the further payments into the capital reserves of the Company under
this Sec. 3. Irrespective of such deduction, any amounts deducted from the
further payments into the capital reserves of the Company under the preceding
sentence shall be treated as fully rendered by OrbiMed Private Investments III,
LP to the Company for all purposes of this Investment Agreement and the CSA
2014. For the avoidance of doubt: After full payment of the amounts

 

- 12 / 35 -



--------------------------------------------------------------------------------

  to be paid by OrbiMed Private Investments III, LP on account of the aggregate
amount of the total issue price of EUR 1.00 per newly issued preferred share
series C to be issued to and subscribed for and taken over by the Lenders
pursuant to Sec. 1 para. 4 above, the remainder to be rendered to the capital
reserves under this lit. a. amounts to EUR 546,810;

 

  b. Subject to the deductions provided for in Sec. 6 para. 2 below, OrbiMed
Associates III, LP shall make cash payments in the amount of EUR 11,958;

 

  c. Zydus shall make cash payments in the amount of EUR 1,245,227;

 

  d. TransConnect Unternehmensberatungs- und Beteiligungs AG shall make cash
payments in the amount of EUR 12,937;

 

  e. BayTech Venture Capital GmbH & Co. KG shall make cash payments in the
amount of EUR 106,245;

 

  f. Each of the Lending Shareholders shall assign to the Company its Repayment
Claims (including, for the avoidance of doubt, any and all interest accrued on
the corresponding Convertible Loans) and shall waive vis-à-vis the Company any
and all claims out of or in connection with the Loan Agreements and the
corresponding Convertible Loans, it being understood that a portion of such
assignments by the Lenders, in each case equal to the amount set forth in the
table in Sec. 1 para. 4 above, shall be rendered by the Lenders on behalf of and
to the benefit of OrbiMed Private Investments III, LP.

 

2. The cash payments into the capital reserves of the Company pursuant to
para. 1 lit. a. to lit. e. above shall become due for payment in full to the
Special Account within ten bank working days in Frankfurt am Main, Germany after
the consummation of the First Tranche and the restated articles of association
under Sec. 1 para. 1 above have been registered in the Commercial Register and a
corresponding receipt of a notification from the Company in writing, by telefax
or e-mail, provided (i) that no insolvency proceedings have been commenced with
respect to the Company and/or its assets and that no indisputable application to
commence insolvency proceedings is pending, (ii) the payment of Zydus pursuant
to para. 1 lit. c. shall not become due until allotment of an unique
identification number (“UIN”) by the competent authority in India or the lapse
of such requirement, and (iii) by way of a condition precedent (aufschiebende
Bedingung) that the cash payments into the capital reserves of the Company
pursuant to para. 1 lit. a. to lit. e. above shall become due for payment only
after the passing of the resolutions of the Shareholders’ Meeting set forth in
Sec. 1 para. 9 and Sec. 2 paras. 1, 2 and 7 above. Zydus shall use its
reasonable best efforts to achieve the allotment of the UIN as soon as
practicable and shall inform the Company thereof without undue delay.

 

- 13 / 35 -



--------------------------------------------------------------------------------

3. The assignments to the Company and the waivers vis-à-vis the Company pursuant
to para. 1 lit. f. above shall become due in full within ten bank working days
in Frankfurt am Main, Germany after receipt of a notification from the Company
in writing, by telefax or e-mail that the Company has received the cash payments
into the capital reserves of the Company pursuant to para. 1 lit. a. to lit. e.
above.

 

4. Each of the Lenders severally not jointly (teilschuldnerisch) shall
indemnify, defend and hold harmless (freistellen) OrbiMed Private Investments
III, LP from and against any losses, claims, damages, demands, actions, taxes,
liabilities or expenses arising as a result of OrbiMed Private Investments III,
LP paying the amounts set forth in Sec. 1 para. 4 above on account of the
aggregate amount of the total issue price of EUR 1.00 per newly issued preferred
share series C to be issued to and subscribed for and taken over by the Lenders
under Sec. 1 para. 2 above on behalf of and to the benefit of the Lenders.

 

5. Each of the Subsequent Investors undertakes individually for himself
vis-à-vis each Shareholder, but not vis-à-vis the Company, to render, in
addition to the aggregate amount of the total issue price of EUR 1.00 for each
new preferred share series C subscribed by him in the Second Tranche under
Sec. 2 above, further payments into the capital reserves of the Company pursuant
to § 272 para. 2 no. 4 German Commercial Code (HGB) in cash in the amount of EUR
5.0373 (equal to USD 6.75) per share subscribed by him in the Second Tranche.
These further payments into the capital reserves of the Company shall become due
for payment in full to the Special Account within ten bank working days in
Frankfurt/Main, Germany after receipt of a notification by the respective
Subsequent Investor from the Company in writing, by telefax or e-mail that the
consummation of the respective portion of the Second Tranche has been registered
in the Commercial Register.

 

6. The obligations of the Investors, Lending Shareholders and Subsequent
Investors to render further payments and contributions into the capital reserves
of the Company pursuant to this Sec. 3 shall exist only on the basis of a
contractual agreement among the Shareholders and the Investors, Lending
Shareholders and Subsequent Investors, but not vis-à-vis the Company. The
Company itself shall not be a party to this Sec. 3 and shall not be entitled to
demand the payments and contributions pursuant to this Sec. 3. This Sec. 3 shall
not constitute an agreement in favour of third parties (kein Vertrag zugunsten
Dritter). The claims under this Sec. 3 cannot be assigned.

 

7.

Zydus hereby irrevocably offers the other Shareholders to transfer and assign
for free, i.e. without consideration, 83.43 % of the new preferred shares

 

- 14 / 35 -



--------------------------------------------------------------------------------

  series C subscribed for by it pursuant to Sec. 1 para. 2, i.e. 206,331 new
preferred shares series C (“Option Shares”) to such other Shareholders on a pro
rata basis (“Offer”). Acceptance of the Offer by the respective Shareholders
shall be possible only if Zydus (i) does not receive the UIN and (ii) does not
render the payments into the capital reserves of the Company pursuant to para. 1
lit. c. within six (6) months following the date of this Agreement (“Longstop
Period”); the Longstop Period can be extended with the approval of the Investor
Majority. Acceptance of the Offer must be made in writing to Zydus by the other
Shareholders and shall always only be effective in the number of Option Shares
to which the respective Shareholder is entitled to. Zydus and the other
Shareholders hereby agree to the assignment (Abtretung) of the Option Shares the
transfer of which has been accepted in accordance with this para. 7. Following
acceptance of the Offer the Option Shares shall be converted to common shares of
the Company.

Sec. 4

Use of Proceeds

The proceeds from the 2014 Financing Round shall be used to fund working capital
needs, capital expenditures and general corporate purposes of the Company in
accordance with the then-current budget of the Company, as adapted and modified
with the approval of the supervisory board from time to time.

Sec. 5

Representations and Warranties

 

1. Stephen Yoder in his capacity as member of the management board of the
Company gives, within the meaning and with the legal consequences set forth in
this Sec. 5, unless otherwise stated regardless of fault or negligence (ohne
Rücksicht auf Verschulden), the representations and warranties which are in
detail included in Exhibit 5.1 to this Investment Agreement, subject to the
provisions of this Sec. 5, to each of the Holders of Preferred Shares Series C.

 

2.

The representations and warranties within the meaning of this Investment
Agreement and Exhibit 5.1 hereto and the right to demand damages in relation
thereto constitute a special agreement negotiated and agreed upon between the
Parties specifically for the purposes of this 2014 Financing Round in accordance
with § 311 para. 1 German Civil Code (BGB); accordingly, unless

 

- 15 / 35 -



--------------------------------------------------------------------------------

  otherwise stated, claims for damages under this Sec. 5 do not require intent
or negligence (Vorsatz oder Fahrlässigkeit) of Stephen Yoder. Further, the
representations and warranties within the meaning of this Investment Agreement
and Exhibit 5.1 hereto are subject to all the limitations set forth in this
Investment Agreement and Exhibit 5.1 hereto, in particular, any limitation set
forth in the respective statement contained in Exhibit 5.1 hereto and the
limitations on damages set forth in this Sec. 5. The Parties agree that none of
the representations and warranties contained in this Investment Agreement and
Exhibit 5.1 hereto constitutes a guarantee with respect to the quality of the
object of sale (Garantie für die Beschaffenheit der Sache) within the meaning of
§ 443 and § 444, 2nd alternative BGB. The legal consequences of a possible
violation of the representations and warranties shall be determined exclusively
pursuant to this Sec. 5. The Parties further agree that the provisions of §§ 434
through 453 BGB relating to defects in quality or in title shall not apply to
any representation or warranty contained in this Investment Agreement or Exhibit
5.1 hereto. §§ 377 et seq. HGB shall not apply.

 

3.

In the event that the representations and warranties set forth in Exhibit 5.1
hereto are not fully true and correct, then the Shareholders to the exclusion of
other remedies shall resolve in favor of an increase of the Company’s share
capital (hereinafter referred to as the “Compensatory Share Capital Increase”)
upon the demand of one or more of the Holders of Preferred Shares Series C. The
Compensatory Share Capital Increase shall be resolved and completed without
undue delay after the demand by any of the Holders of Preferred Shares Series C.
Each of the Holders of Preferred Shares Series C individually may request his
participation in the Compensatory Share Capital Increase without being obliged
to do so. As part of the Compensatory Share Capital Increase, the Holders of
Preferred Shares Series C, who request this, shall be invited, to the exclusion
of the other Shareholders’ subscription rights, to subscribe to additional
preferred shares series C in return for cash contributions at the portion of the
Company’s share capital attributable to one share (anteiliger Betrag des
Grundkapitals) without premium or other contributions into the capital reserves
of the Company, by means of which the Holders of Preferred Shares Series C shall
receive such participation in the Company’s share capital as they each would
have held, if they had invested the funds committed under this Investment
Agreement (including, for the avoidance of doubt, the respective Repayment
Claims) and the additional funds provided in the Compensatory Share Capital
Increase from the start at the Reduced Valuation (as defined below), thereby
applying a discount on the Reduced Valuation with respect to the conversion of
the Convertible Loans as provided in the Loan Agreements. The “Reduced
Valuation” shall be equal to a pre-money valuation of the Company

 

- 16 / 35 -



--------------------------------------------------------------------------------

  fully-diluted of EUR 11,194,029 (equaling USD 15,000,000) after the conversion
of the first EUR 3,000,000 of the Convertible Loans advanced to the Company
prior to September 4, 2014 into new preferred shares series C less the amount of
all damages arising as a result of all breaches of the representations and
warranties; provided, however, that the Reduced Valuation in no event shall be
less than EUR 6,000,000 (equaling USD 8,040,000). Each of the Shareholders
undertakes individually for himself vis-à-vis each Holder of Preferred Shares
Series C, to do or cause to be done everything necessary to implement the
Compensatory Share Capital Increase. Thus, the Shareholders undertake in
particular to co-operate in the Compensatory Share Capital Increase as described
by exercising their voting rights in the shareholders’ meetings of the Company
and in the special resolutions of the different classes of shares accordingly,
and to waive the subscription rights to which they are entitled for the
subscription to new shares to the extent described. Stephen Yoder shall be
obliged to pay to the Holders of Preferred Shares Series C in cash an amount
equal to the portion of the Company’s share capital attributable to one share
required for the Holders of Preferred Shares Series C to pay the total issue
price of the additional shares issued in the Compensatory Share Capital
Increase; provided, however, that this liability shall, except in case of an
intentional breach of the representations and warranties, be limited to
EUR 25,000, among the Holders of Preferred Shares Series C pro rata to the
number of preferred shares series C held by them, respectively. If the Parties
cannot agree on the Reduced Valuation within two calendar weeks after any of the
Holders of Preferred Shares Series C has demanded a Compensatory Share Capital
Increase, then the Reduced Valuation shall be determined by an independent
auditor to be appointed as arbitration expert (Schiedsgutachter) by the
Shareholders with a simple majority of capital of all shares in the Company and
a simple majority of capital of all preferred shares series C. If the
Shareholders have not so appointed an arbitration expert within two weeks after
the request of any Shareholder to do so, the arbitration expert shall be
appointed by the Industrie- und Handelskammer für München und Oberbayern. The
determination by the arbitration expert shall be final and binding on all
Parties. The costs of the arbitration expert and the Industrie- und
Handelskammer für München und Oberbayern, if any, shall be borne by the Parties
applying §§ 91 et seq. ZPO (German Code of Civil Procedure) mutatis mutandis.

 

4. Claims for damages under this Sec. 5 may only be brought, if the aggregate
loss arising as a result of all breaches of the representations and warranties
exceeds the amount of EUR 100,000; if this limit is exceeded, then the entire
loss arising (and not only the excess) shall be replaced in accordance with Sec.
5 para. 3 above.

 

- 17 / 35 -



--------------------------------------------------------------------------------

5. All claims to which the Holders of Preferred Shares Series C may be entitled
under this Sec. 5 shall be barred under the statute of limitations (verjähren)
after September 1, 2016; provided, however, that claims which relate to
representations and warranties in connection with public law charges (taxes,
customs, duties, social security contributions) in the business operations of
the Company (including the representation and warranty that sufficient reserves
have been created for such risks), shall be barred under the statute of
limitations six months after the respective notice of assessment of the tax
authority or the social security institution fixing an additional public law
charge becomes binding (formelle und materielle Bestandskraft). The statute of
limitations is interrupted in respect of an alleged misrepresentation or breach
of warranties at the time of the receipt of a written instrument describing in
reasonable detail the facts on which such alleged misrepresentation or breach is
based by Stephen Yoder. The statute of limitations under this para. 5 shall not
apply to claims based on willful misconduct (Vorsatz).

 

6. The claims of the Holders of Preferred Shares Series C under this Sec. 5
shall be the exclusive remedy of the Holders of Preferred Shares Series C for
any breach of the representations and warranties included in Exhibit 5.1 to this
Investment Agreement and override any claims of the Holders of Preferred Shares
Series C based on any other legal basis relating to representations and
warranties, including, but not limited to (i) claims pursuant to § 433 para. 1
sentence 2, § 434 et seq. BGB, § 311 para. 2 No. 1, §§ 275 et seq. and § 280
BGB, and (ii) the right to terminate, cancel, rescind (zurücktreten) and/or void
(anfechten) this Investment Agreement, in particular for any incorrectness or
incompleteness of the representations and warranties or based upon them or for
defects in substance or in title or for breach of contractual or pre-contractual
protection duties (Schutzpflichten). All such other rights shall be excluded,
provided that remedies to which any Party may be entitled to with respect to any
willful or deliberate (vorsätzlich) material breach of this Investment Agreement
shall remain unaffected.

Sec. 6

Transaction Costs

 

1. Each of the Parties shall bear its own legal and other costs and expenses in
connection with the 2014 Financing Round, provided that the Company shall also
bear the following external costs and expenses in connection with the 2014
Financing Round as costs for the provision of further capital:

 

  a. The reasonable external legal and other costs and expenses of OrbiMed
Private Investments III, LP and OrbiMed Associates III, LP (jointly “OrbiMed”)
in connection with the 2014 Financing Round up to a maximum amount of EUR 50,000
plus VAT (if any) upon presentation of corresponding invoices;

 

- 18 / 35 -



--------------------------------------------------------------------------------

  b. The legal fees of Orrick, Herrington & Sutcliffe LLP in connection with the
2014 Financing Round; and

 

  c. Notary and court costs and similar expenses associated with the
consummation of the 2014 Financing Round as well as all transaction taxes, if
any.

 

2. All payments pursuant to this Sec. 6 shall be made within two weeks after
invoicing. OrbiMed shall be entitled to reimbursement of costs and expenses to
the extent that these costs and expenses shall be borne by the Company pursuant
to para. 1 above and shall be entitled to deduct such amounts from the further
payments into the capital reserves of the Company under Sec. 3 para. 1 a. and b.
above. Irrespective of such deduction, any amounts deducted from the further
payments into the capital reserves of the Company under the preceding sentence
shall be treated as fully rendered by OrbiMed to the Company for all purposes of
this Investment Agreement and the CSA 2014.

Sec. 7

Final Provisions

 

1. Each of the Investors shall be entitled to transfer its rights and
obligations under this Investment Agreement together with the shares to which
such rights and obligations relate in whole or in part to other Investors or to
other companies, provided that these companies in each case are affiliated with
the transferring Investor within the meaning of § 15 AktG. In addition, each of
the Investors shall be entitled to transfer its rights and obligations under
this Investment Agreement together with the shares to which such rights and
obligations relate in whole or in part to other investment companies or equity
funds whose business is managed or which are advised by the transferring
Investor, a company affiliated with the transferring Investor within the meaning
of § 15 AktG, a general partner or a management company of the transferring
Investor. This para. 1 shall not apply to the transfer to a portfolio company of
the respective Investor.

 

2. Each of the Shareholders undertakes individually for himself vis-à-vis each
other Shareholder, to impose on his individual legal successors, if any, the
rights and obligations arising under this Investment Agreement in such a way,
that his individual legal successors are bound by the rights and obligations
under this Investment Agreement as if they had themselves undertaken these
rights and obligations. This shall also apply to the obligation undertaken in
this para. 2 to impose the rights and obligations under this Investment
Agreement on any individual legal successors.

 

- 19 / 35 -



--------------------------------------------------------------------------------

3. The Investors, Shareholders or Subsequent Investors, respectively, are
entitled to the rights attributed to the Investors, Shareholders or Subsequent
Investors, as applicable, under this Investment Agreement to the exclusion of
any joint entitlement, i.e. in such a way that each of the Investors,
Shareholders or Subsequent Investors, respectively, may each individually
exercise the rights to which they are entitled, unless otherwise expressly
provided. Joint and several liability (gesamtschuldnerische Haftung) of the
Investors, Shareholders or Subsequent Investors, respectively, shall be
excluded, in particular without limitation for the total issue price of the new
preferred shares series C under Secs. 1 and 2 above and the further payments and
contributions into the capital reserves of the Company under Sec. 3 above.

 

4. Amendments and additions to this Investment Agreement must be made in writing
to be effective, to the extent that notarization is not required. This shall
also apply to a waiver of the written form requirement.

 

5. Should individual terms of this Investment Agreement be or become invalid or
unenforceable or if this Investment Agreement contains gaps, this shall not
affect the validity of the remaining terms of this Investment Agreement or the
CSA 2014. In place of the invalid, unenforceable or missing term, such valid
term which the Parties would reasonably have agreed, had they been aware at the
conclusion of this Investment Agreement that the relevant term was invalid,
unenforceable or missing, shall be deemed to have been agreed. Should a term of
this Investment Agreement be or become invalid because of the scope or time of
performance for which it provides, then the agreed scope or time of performance
shall be amended to correspond with the extent legally permitted. The Parties
are aware of the German Federal Supreme Court’s (Bundesgerichtshof) case-law,
whereby a severability clause merely reverses the burden of proof. However, it
is the Parties’ express intention to maintain the validity of the remaining
provisions at all events and thus to exclude the applicability of § 139 German
Civil Code (BGB) as a whole.

 

6. Prior to any announcement, the Company and the Investors shall agree upon the
form and contents of any press release with respect to the 2014 Financing Round.

 

7. This Investment Agreement is governed by and shall be construed in accordance
with the laws of the Federal Republic of Germany, without regard to its
provisions of private international law and excluding the UN Sales Convention
(CISG).

 

- 20 / 35 -



--------------------------------------------------------------------------------

8. To the extent legally permissible, place of venue and performance shall be
Munich, Germany. All disputes arising out of or in connection with this
Investment Agreement shall be finally settled in accordance with the Arbitration
Rules of the German Institution of Arbitration e.V. (DIS) without recourse to
the ordinary courts of law and according to the Arbitration Agreement enclosed
as Exhibit 7.8. This shall include disputes regarding the validity, the
performance or the termination of this Investment Agreement in whole or in part
including possible amendments of the same. The place of arbitration is Munich,
Germany. The arbitration tribunal consists of three arbitrators. The language of
the arbitration proceedings is English.

 

9. The Exhibits to this Investment Agreement are an essential part of it. The
headings in this Investment Agreement only serve for a better orientation and
are of no significance for the contents and interpretation of this Investment
Agreement. Explanations in a provision or Exhibit to this Investment Agreement
are also deemed to be listed for purposes of all other provisions or Exhibits.

 

10. German definitions in this document shall take precedence over the
respective English terms.

Munich, October 10, 2014

 

/s/ i.V. Th. Strassner            /s/ Hans Küpper

   

/s/ i.V. Th. Strassner

Pieris AG

(represented by the management board and the supervisory board)

    Prof. Skerra Beteiligungsgesellschaft mbH

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Dr. Steffen Schlehuber     Claus Schalper

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Dr. Karsten Schürrle     MAPO Beteiligungsgesellschaft mbH

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

BioM Aktiengesellschaft Munich BioTech Development     BioM Venture Capital GmbH
& Co. Fonds KG

 

- 21 / 35 -



--------------------------------------------------------------------------------

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

TransConnect Unternehmensberatungs- und Beteiligungs AG     The Global Life
Science Ventures Fonds II GmbH & Co. KG

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

The Global Life Science Ventures Fund II Limited Partnership     Gilde Europe
Food & Agribusiness Fund B.V.

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

BayTech Venture Capital GmbH & Co. KG     Coöperatieve AAC LS U.A.

/s/ Jiang Bian

   

/s/ i.V. Th. Strassner

KfW     Technologie Beteiligungsfonds Bayern II GmbH & Co. KG

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

OrbiMed Private Investments III, LP     OrbiMed Associates III, LP

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Novo Nordisk A/S     Cadila Healthcare Ltd.

 

- 22 / 35 -



--------------------------------------------------------------------------------

Table of Exhibits to the Investment Agreement

 

Exhibit A    Existing Shareholders Exhibit B    Investors / Holders of Preferred
Shares Series C Exhibit C    CSA 2014 Exhibit 1.1    Restated Articles of
Association Exhibit 2.3-1    Joinder of Subsequent Investor to the Investment
Agreement and the CSA 2014 Exhibit 2.3-2    Joinder of Subsequent Investor to
the Arbitration Agreement Exhibit 2.3-3    Subscription Declaration Exhibit 5.1
   Representations and Warranties Exhibit 7.8    Arbitration Agreement

Exhibits to Representations and Warranties

 

Exhibit 5.1.B.1    Audited financial statements as of December 31, 2013 Exhibit
5.1.B.2    Unaudited interim statements as of August 31, 2014 Exhibit 5.1.D.2   
Litigation Exhibit 5.1.D.3    IP Exhibit 5.1.D.4    Material Contracts Exhibit
5.1.E    Employees

 

- 23 / 35 -



--------------------------------------------------------------------------------

Exhibit A

 

1. Prof. Skerra Beteiligungsgesellschaft mbH, Max-Lehner-Straße 19, 85354
Freising, Germany

 

2. Dr. Steffen Schlehuber, In den Kappesgärten 22, 67152 Ruppertsberg, Germany

 

3. Claus Schalper, Kaiser-Ludwig-Platz 1, 80336 Munich, Germany

 

4. Dr. Karsten Schürrle, Palmstraße 7, 60316 Frankfurt a.M., Germany

 

5. MAPO Beteiligungsgesellschaft mbH, Hubertusweg 34, 85540 Haar, Germany

 

6. BioM Aktiengesellschaft Munich BioTech Development, Am Klopferspitz 19 a,
82152 Planegg-Martinsried, Germany

 

7. BioM Venture Capital GmbH & Co. Fonds KG, Am Klopferspitz 19 a, 82152
Planegg-Martinsried, Germany

 

8. TransConnect Unternehmensberatungs- und Beteiligungs AG, Prinzregentenstraße
56, 80538 Munich, Germany

 

9. The Global Life Science Ventures Fonds II GmbH & Co. KG, Von-der-Tann-Straße
3, 80539 Munich, Germany

 

10. The Global Life Science Ventures Fund II Limited Partnership, PO Box 431,
Alexander House,13-15 Victoria Road, St. Peter Port, Guernsey, G41 3ZD

 

11. Gilde Europe Food & Agribusiness Fund B.V., Newtonlaan 91, 3584 BP Utrecht,
The Netherlands

 

12. Coöperatieve AAC LS U.A., Gooimeer 2-35, P.O. Box 5187, 1410 AD Naarden, The
Netherlands

 

13. BayTech Venture Capital GmbH & Co. KG, Herzog-Heinrich-Straße 22, D-80336
Munich, Germany

 

14. KfW, Ludwig-Erhard-Platz 1-3, 53179 Bonn, Germany

 

15. Technologie Beteiligungsfonds Bayern II GmbH & Co. KG, Ländgasse 135a, 84028
Landshut, Germany

 

16. OrbiMed Private Investments III, LP, 601 Lexington Avenue, 54th Floor, New
York, NY 10022, USA;

 

17. OrbiMed Associates III, LP, 601 Lexington Avenue, 54th Floor, New York, NY
10022, USA;

 

18. Novo Nordisk A/S, Novo Allé, 2880 Bagsværd, Denmark.

 

- 24 / 35 -



--------------------------------------------------------------------------------

Exhibit B

 

1. OrbiMed Private Investments III, LP, 601 Lexington Avenue, 54th Floor, New
York, NY 10022, USA

 

2. OrbiMed Associates III, LP, 601 Lexington Avenue, 54th Floor, New York, NY
10022, USA

 

3. Cadila Healthcare Ltd., Zydus Tower, Satellite Cross Roads, Ahmedabad - 380
015, India

 

4. Novo Nordisk A/S, Novo Allé, 2880 Bagsværd, Denmark

 

5. TransConnect Unternehmensberatungs- und Beteiligungs AG, Prinzregentenstraße
56, 80538 Munich, Germany

 

6. BioM Aktiengesellschaft Munich BioTech Development, Am Klopferspitz 19 a,
82152 Planegg-Martinsried, Germany

 

7. The Global Life Science Ventures Fonds II GmbH & Co. KG, Von-der-Tann-Straße
3, 80539 Munich, Germany

 

8. The Global Life Science Ventures Fund II Limited Partnership, PO Box 431,
Alexander House,13-15 Victoria Road, St. Peter Port, Guernsey, G41 3ZD

 

9. Gilde Europe Food & Agribusiness Fund B.V., Newtonlaan 91, 3584 BP Utrecht,
The Netherlands

 

10. BayTech Venture Capital GmbH & Co. KG, Herzog-Heinrich-Straße 22, D-80336
Munich, Germany

 

11. Coöperatieve AAC LS U.A., Gooimeer 2-35, P.O. Box 5187, 1410 AD Naarden, The
Netherlands

 

- 25 / 35 -



--------------------------------------------------------------------------------

Exhibit C

 

- 26 / 35 -



--------------------------------------------------------------------------------

Exhibit 1.1

 

- 27 / 35 -



--------------------------------------------------------------------------------

Exhibit 2.3-1

Joinder

to the

Pieris AG

INVESTMENT AGREEMENT and CSA 2014

dated              2014

On October 10, 2014, Pieris AG (“Company”) closed the 2014 Financing Round. To
this end, the shareholders of the Company, the Company and further parties have
entered into an investment agreement Pieris AG, Freising, Germany dated
October 10, 2014 (“Investment Agreement”) and a consolidated shareholders’
agreement 2014 Pieris AG, Freising, Germany dated October 10, 2014 (“CSA 2014”).
Capitalized terms used but not defined herein shall have the same meaning as
given to them in any definitions in the Investment Agreement and/or the CSA
2014.

Pursuant to Sec. 2 of the Investment Agreement, the undersigned

 

 

 

 

 

 

[insert name and address of Subsequent Investor]

hereby becomes a party to the Investment Agreement and the CSA 2014 with the
rights and duties of a Subsequent Investor, an Investor, a Holder of Preferred
Shares Series C, a Preferred Shareholder, a Shareholder and a Party. To the
extent that the Investment Agreement and/or the CSA 2014 refer to “Subsequent
Investor(s)” and / or “Investor(s)” and / or “Holder(s) of Preferred Shares
Series C” and / or “Preferred Shareholder(s)” and / or “Shareholder(s)” and / or
“Party” / “Parties”, this shall encompass                      [insert name of
Subsequent Investor] as well.

The total investment of                      [insert name of Subsequent
Investor] under the Investment Agreement amounts to

EUR         .

 

- 28 / 35 -



--------------------------------------------------------------------------------

Thus,                      [insert name of Subsequent Investor] will subscribe
and take over                  new preferred shares series C in registered form
under Sec. 2 of the Investment Agreement for the amount of EUR 1.00 per new
preferred share series C, and moreover render further payments into the capital
reserves of the Company pursuant to § 272 para. 2 No. 4 HGB in cash in the
amount of EUR 5.0373 (equaling approx. USD 6.75) per new preferred share series
C pursuant to Sec. 3 paras. 5 and 6 of the Investment Agreement.

 

                     [place],                      [date]

 

([insert name of Subsequent Investor])

 

- 29 / 35 -



--------------------------------------------------------------------------------

Exhibit 2.3-2

Joinder

to the

Pieris AG

ARBITRATION AGREEMENT

dated              2014

On October 10, 2014, Pieris AG (“Company”) closed the 2014 Financing Round. To
this end, the shareholders of the Company, the Company and further parties have
entered into an investment agreement Pieris AG, Freising, Germany dated
October 10, 2014 (“Investment Agreement”), a consolidated shareholders’
agreement 2014 Pieris AG, Freising, Germany dated October 10, 2014 (“CSA 2014”)
and an arbitration agreement of even date (“Arbitration Agreement”). Capitalized
terms used but not defined herein shall have the same meaning as given to them
in any definitions in the Investment Agreement and/or the CSA 2014 and/or the
Arbitration Agreement.

On the day hereof, the undersigned

 

 

 

 

 

 

[insert name and address of Subsequent Investor]

joined and became a party to the Investment Agreement and the CSA 2014 by
submission of a separate joinder commitment with the rights and duties of a
Subsequent Investor, an Investor, a Holder of Preferred Shares Series C, a
Preferred Shareholder, a Shareholder and a Party.

The undersigned

 

 

 

 

 

 

[insert name and address of Subsequent Investor]

 

- 30 / 35 -



--------------------------------------------------------------------------------

hereby becomes also a party to the Arbitration Agreement.

Thus, place of venue and performance with regard to all disputes arising out of
the Investment Agreement and the CSA 2014 shall, to the extent legally
permissible, be Munich, Germany. All disputes arising out of or in connection
with the Investment Agreement and/or the CSA 2014 shall be finally settled in
accordance with the Arbitration Rules of the German Institution of Arbitration
e.V. (DIS) without recourse to the ordinary courts of law. This shall include
disputes regarding the validity, the performance or the termination of the
Investment Agreement and/or the CSA 2014 in whole or in part including possible
amendments of the same. The place of arbitration is Munich, Germany. The
arbitration tribunal consists of three arbitrators. The language of the
arbitration proceedings is English.

 

                     [place],                      [date]

 

([insert name of Subsequent Investor])

 

- 31 / 35 -



--------------------------------------------------------------------------------

Exhibit 2.3-3

Declaration to Subscribe for Further New Shares (2nd Tranche)

of

Pieris AG

On October 10, 2014, Pieris AG (“Company”) closed the 2014 Financing Round, and
the shareholders of the Company, the Company and further parties have entered
into an investment agreement Pieris AG, Freising, Germany dated October 10, 2014
(“Investment Agreement”) and a consolidated shareholders’ agreement 2014 Pieris
AG, Freising, Germany dated October 10, 2014 (“CSA 2014”). Capitalized terms
used but not defined herein shall have the same meaning as given to them in any
definitions in the Investment Agreement and/or the CSA 2014.

Pursuant to Sec. 2 of the Investment Agreement, the undersigned

 

 

 

 

 

 

[insert name and address of Investor]

hereby agrees to invest in the course of the Second Tranche under the Investment
Agreement a further amount of

EUR         .

Thus,                      [insert name of Investor] will subscribe and take
over                      further new preferred shares series C in registered
form under Sec. 2 of the Investment Agreement for the amount of EUR 1.00 per new
preferred share series C, and moreover render further payments into the capital
reserves of the Company pursuant to § 272 para. 2 No. 4 HGB in cash in the
amount of EUR 5.0373 (equaling approx. USD 6.75) per new preferred share series
C subscribed under Sec. 2 of the Investment Agreement pursuant to Sec. 3
paras. 5 and 6 of the Investment Agreement.

 

                     [place],                      [date]

 

([insert name of Investor])

 

- 32 / 35 -



--------------------------------------------------------------------------------

Exhibit 5.1

 

- 33 / 35 -



--------------------------------------------------------------------------------

Exhibit 7.8

Arbitration Agreement

With regard to all disputes arising out of the Investment Agreement and the
Consolidated Shareholders’ Agreement 2014 both dated October 10, 2014 of Pieris
AG, Lise-Meitner-Straße 30, 85354 Freising, Germany, the Parties agree on the
following arbitration clause:

Place of venue and performance shall, to the extent legally permissible, be
Munich, Germany. All disputes arising out of or in connection with the
Investment Agreement and/or the Consolidated Shareholders’ Agreement 2014 shall
be finally settled in accordance with the Arbitration Rules of the German
Institution of Arbitration e.V. (DIS) without recourse to the ordinary courts of
law. This shall include disputes regarding the validity, the performance or the
termination of the Investment Agreement and/or the Consolidated Shareholders’
Agreement 2014 in whole or in part including possible amendments of the same.
The place of arbitration is Munich, Germany. The arbitration tribunal consists
of three arbitrators. The language of the arbitration proceedings is English.

Munich, October 10, 2014

 

/s/ Hans Küpper            /s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Pieris AG

(represented by the management board and the supervisory board)

    Prof. Skerra Beteiligungsgesellschaft mbH

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Dr. Steffen Schlehuber     Claus Schalper

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Dr. Karsten Schürrle     MAPO Beteiligungsgesellschaft mbH

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

BioM Aktiengesellschaft Munich BioTech Development     BioM Venture Capital GmbH
& Co. Fonds KG

 

- 34 / 35 -



--------------------------------------------------------------------------------

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

TransConnect Unternehmensberatungs- und Beteiligungs AG     The Global Life
Science Ventures Fonds II GmbH & Co. KG

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

The Global Life Science Ventures Fund II Limited Partnership     Gilde Europe
Food & Agribusiness Fund B.V.

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

BayTech Venture Capital GmbH & Co. KG     Coöperatieve AAC LS U.A.

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

KfW     Technologie Beteiligungsfonds Bayern II GmbH & Co. KG

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

OrbiMed Private Investments III, LP     OrbiMed Associates III, LP

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Novo Nordisk A/S     Cadila Healthcare Ltd.

 

- 35 / 35 -